Citation Nr: 0824404	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  04-30 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason B. Burdick, Legal Intern


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied the benefit sought on 
appeal.

The veteran testified at an April 2008 Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript is of record.


FINDINGS OF FACT

1. Hepatitis C was not manifested until many years after 
service.

2. Hepatitis C was not incurred in or the result of active 
duty military service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
hepatitis C are not met. 38 U.S.C.A. §§ 1101, 1110, 1154(b), 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letter from the RO to the veteran dated in February 2003. 
The letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
veteran about the information and evidence he was expected to 
provide. Additionally, a March 2006 letter informed the 
veteran of how the RO assigns disability ratings and 
effective dates if a claim for service connection or an 
increased rating is granted and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA and private medical records, and lay 
statements are associated with the claims file. Additionally, 
the veteran was afforded a VA examination. See Charles v. 
Principi, 16 Vet. App. 370 (2002). The veteran has not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide his claim 
pertaining to hepatitis C. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

The Merits of the Claim

The veteran contends that his currently-diagnosed hepatitis C 
infection was caused by his active military service. Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied. 

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease 
contracted in the line of duty in the active military, naval, 
or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That 
an injury occurred in service alone is not enough. There must 
be chronic disability resulting from that injury. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 

When a veteran has engaged in combat with the enemy in active 
service during a period of war, campaign or expedition, VA 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions or 
hardships of such service notwithstanding the fact that there 
is no official record of such incurrence or aggravation in 
such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran. 

Service connection of such injury or disease may be rebutted 
by clear and convincing evidence to the contrary and the 
reasons for granting or denying service connection in each 
case shall be recorded in full. 38 U.S.C.A. § 1154(b). 

However, competent evidence of a current disability and of a 
link between the current disability and service is still 
required despite the evidentiary effect of 38 U.S.C.A. § 
1154(b). See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995); 
see also Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) 
(noting that 38 U.S.C.A. § 1154(b) "does not create a 
statutory presumption that a combat veteran's alleged disease 
or injury is service-connected, 'but that it' considerably 
lightens[s] the burden of a veteran who seeks benefits for an 
allegedly service-connected disease or injury and who alleges 
that the disease or injury was incurred in, or aggravated by, 
combat service").

The Board notes that the veteran's service records indicate 
that he was awarded the Silver Star and the Combat 
Infantryman Badge, which denotes combat. Therefore, the 
veteran is entitled to the application of 38 U.S.C.A. § 
1154(b).

A VA "Fast Letter" issued in June 2004 (Fast Letter 13-04, 
June 29, 2004) identified "key points" that included the fact 
that hepatitis C is spread primarily by contact with blood 
and blood products, with the highest prevalence of hepatitis 
C infection among those with repeated, direct percutaneous 
(through the skin) exposure to blood (i.e., intravenous drug 
users, recipients of blood transfusions before screening of 
the blood supply began in 1992, and hemophiliacs treated with 
clotting factor before 1987). Another "key point" was the 
fact that hepatitis C can potentially be transmitted with the 
reuse of needles for tattoos, body piercing, and acupuncture.

The fast letter indicates that the large majority of 
hepatitis C infections can be accounted for by known modes of 
transmission, primarily transfusion of blood products before 
1992 and injection drug use.

The veteran reports his hepatitis C is likely related to 
claimed in-service risk factors that include blood exposure, 
tattoos, drug use, and unprotected sex. (See veteran's 
statement dated April 2005.)

The veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of hepatitis C. The 
veteran was hospitalized in Vietnam on three separate 
occasions for malaria.

The veteran's June 1970 separation exam reported that he was 
in good health.

The veteran, however, states that his third hospitalization 
in Vietnam was caused by the onset of hepatitis C. The 
veteran specifically points to service treatment records from 
when he was hospitalized in August 1969. The treatment 
records indicate Serum Glutamic Oxalo-Acetic Transaminase 
(SGOT) levels of 260. During the veteran's 2008 Travel Board 
hearing he reported that two doctors had a bedside 
conversation and the first doctor suggested the possibility 
of hepatitis, the second doctor disagreed, and stated that 
the veteran's illness was possibly black water fever.

Further, the veteran reported at the hearing that he was 
hospitalized at Orange Memorial Hospital sixteen months after 
he separated from service for hepatitis. The VA attempted to 
retrieve these records in September 2003, but the facility 
reported that medical records are destroyed after twenty-two 
years.


An April 1971 VA examination did not note a diagnosis or 
treatment for hepatitis. 

The veteran made a claim for compensation in 1979 with the VA 
and did not report hepatitis as a sickness, disease, or 
injury. However, the veteran did make a claim for 
compensation as a result of black water fever. The veteran 
reported that he was treated in Vietnam for black water fever 
in 1969, but he did not report that he was treated for a 
sickness, disease, or injury after his separation from 
service.

The veteran reported to Dr. H, of CIGNA, in May 1989, that he 
had malaria in Vietnam, but he did not report a diagnosis of 
hepatitis. A November 1991 report from Dr. H notes that the 
veteran reported being diagnosed with hepatitis of an unknown 
type while in Vietnam. December 1991 lab tests confirmed that 
the veteran had hepatitis C. At that time the veteran 
reported a history intravenous (IV) drug abuse.

A March 1999 report from Dr. A, of the Liver Center, noted 
that the veteran reported a history of IV drug use between 
1969 and 1984, and states that the veteran quit all drug use 
in 1995. Dr. A's report also notes that the veteran reported 
that he had acute hepatitis in 1971, although there is no 
indication where, or by whom, the diagnosis was made.

To the extent that the veteran is shown to have a diagnosis 
of hepatitis C, such evidence is reflective only of one 
factor in a successful claim of service connection. Morton v. 
Principi, 3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 
Vet. App. 51, 53 (1992). (Observing that evidence of the 
appellant's current condition is not generally relevant to 
the issue of service connection, absent some competent 
linkage to military service). In order for service connection 
to be granted, there must be medical evidence of a nexus 
relating and in-service event, disease, or injury and any 
current disability. See Caluza v. Brown, 7 Vet. App. 498 
(1995).

The veteran underwent a VA medical examination in March 2003. 
The examining physician's report concludes that the origin of 
the veteran's hepatitis C infection could not be determined 
because "it has multiple origins." However, the examining 
physician's report was made without the benefit of reviewing 
the veteran's claims file.

The RO requested a second VA medical opinion based on a 
review of the veteran's entire claims file. The June 2007 
examiner's report concluded: "In reviewing all of the 
available information in this case, the individual admits to 
visiting prostitutes and having unprotected sex. He also 
admits to a history of IV drug abuse, and he has also 
received a tattoo at some point in 1970 or 1971 . . . . In 
this examiner's opinion, this individual has multiple risk 
factors and to try to establish an exact etiology for his 
chronic hepatitis C would be based on mere speculation."

The award of benefits may not be predicated on a resort to 
speculation or remote possibility. 38 C.F.R. § 3.102; see 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter 
from a physician indicating that the claimant's death "may or 
may not" have been averted if medical personnel could have 
effectively intubated the veteran held to be speculative); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's 
statement that the veteran may have been having some symptoms 
of multiple sclerosis for many years prior to the date of 
diagnosis deemed speculative). 

A review of the evidence of record reveals no medical 
evidence linking the veteran's current hepatitis C infection 
to any incident of service.  The service medical records do 
not show evidence of drug usage or unprotected sex during 
service.  The service medical records do show that no tattoos 
were noted at entry into service and that a tattoo on the 
right shoulder was noted at the time of discharge in 1970.  
The post-service medical evidence clearly shows post service 
drug usage.  While the Board has considered the veteran's 
assertion that he developed hepatitis C as a result of in-
service exposures to known risk factors, he is not qualified 
to render a medical opinion regarding the etiology of 
disorders and disabilities. See Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992) (finding that competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).
	
There is no competent evidence of record that the veteran's 
hepatitis C is the result of any event in service. As the 
only competent medical evidence of record addressing the 
relationship between service and hepatitis C did not find an 
etiologic relationship between the veteran's current 
hepatitis C infection and service, there is no clear medical 
evidence establishing a nexus between the claimed condition 
and service. Absent such evidence, service connection is not 
warranted. Hickson v. West, 12 Vet. App. 247, 253 (1999).

After consideration of the entire record and the relevant 
law, the Board finds that the preponderance of the evidence 
is against the veteran's claim of service connection for 
chronic hepatitis C infection. Because the preponderance of 
the evidence is against the service connection claim, the 
benefit-of-the-doubt doctrine does not apply. Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for hepatitis C is denied.




____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


